104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Hudson BAXTER, II, Appellant.
No. 96-1212.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 19, 1996.Filed Dec. 2, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Hudson Baxter, II, appeals his conviction after a jury trial for conspiring to distribute and possess with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 846.  Baxter argues that the district court1 improperly refused to admit into evidence a Missouri State Highway Patrol report (Exhibit C) which contained a summary of co-conspirator Alvin Robinson's post-arrest statement, and was offered for the purpose of impeaching Robinson under Federal Rule of Evidence 613.


2
The summary in Exhibit C indicates Robinson outlined his involvement in the conspiracy and named three other conspirators;  Baxter was not named.  At trial, Robinson described the conspiracy more fully, including Baxter's role, and acknowledged he had not initially mentioned Baxter.  An officer who was present when Robinson made his post-arrest statement testified that Robinson did not at that time mention Baxter.  At the close of the evidence, the district court refused Baxter's offer of Exhibit C as a prior inconsistent statement.


3
After carefully reviewing Exhibit C and the trial transcript, we believe that Robinson's testimony was not inconsistent with his post-arrest statement, and that Exhibit C would have been cumulative evidence.  We therefore conclude that the district court did not abuse its discretion in refusing to admit Exhibit C. See United States v. Houston, 892 F.2d 696, 705 (8th Cir.1989) (standard of review).


4
Accordingly, we affirm.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri